     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 1 of 11   1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 19-CR-018
 4                        Plaintiff,   )
                                       ) SCHEDULING CONFERENCE
 5     vs.                             )
                                       ) Washington, DC
 6     Roger Jason Stone, Jr.,         ) Date: February 18, 2020
                                       ) Time: 11:00 a.m.
 7                        Defendant    )
       ___________________________________________________________
 8
                   TRANSCRIPT OF SCHEDULING CONFERENCE
 9                              HELD BEFORE
                  THE HONORABLE JUDGE AMY BERMAN JACKSON
10                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
11

12                            A P P E A R A N C E S

13
       For Plaintiff:         JOHN D. CRABB
14                            J.P. COONEY
                              U.S. ATTORNEY'S OFFICE FOR THE
15                              DISTRICT OF COLUMBIA
                              555 Fourth Street, NW
16                            Washington, DC 20530
                              (202) 252-1794
17                            Email: John.d.crabb@usdoj.gov
                              Email: Joseph.cooney@usdoj.gov
18

19     For Defendant:         Seth Ginsberg
                              Law Office of Seth Ginsberg
20                            299 Broadway, Suite 1405
                              New York, NY 10007
21                            (212) 227-6655
                              Bruce S. Rogow
22                            LAW OFFICE OF BRUCE S. ROGOW, P.A.
                              100 NE 3rd Avenue
23                            Suite 1000
                              Fort Lauderdale, FL 33301
24                            (954) 767-8909
                              Email: Brogow@rogowlaw.com
25
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 2 of 11     2


 1     For Defendant:         Robert C. Buschel
                              Tara A. Campion
 2                            BUSCHEL & GIBBONS, P.A.
                              One Financial Plaza
 3                            100 S.E. Third Avenue
                              Suite 1300
 4                            Ft. Lauderdale, FL 33394
                              (954) 530-5301
 5                            Email: Buschel@bglaw-pa.com
                              Grant J. Smith
 6                            STRATEGYSMITH, P.A.
                              401 East Las Olas Boulevard
 7                            Suite 130-120
                              Fort Lauderdale, FL 33301
 8                            (954) 328-9064
                              Email: Gsmith@strategysmith.com
 9
       ____________________________________________________________
10
       Court Reporter:             Janice E. Dickman, RMR, CRR, CRC
11                                 Official Court Reporter
                                   United States Courthouse, Room 6523
12                                 333 Constitution Avenue, NW
                                   Washington, DC 20001
13                                 202-354-3267
                                   Email: JaniceDickmanDCD@gmail.com
14
                                       * *   *
15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 3 of 11       3


 1                 THE COURTROOM DEPUTY:      Ladies and gentlemen, good

 2     morning.    This is criminal case No. 19-18, United States of

 3     America v. Roger J. Stone, Jr.        This is a telephone conference

 4     call.

 5                 Your Honor, can you hear from where you are at?

 6                 THE COURT:    Yes, I can.    And can everyone hear me?

 7                 THE COURTROOM DEPUTY:      Can counsel for the government

 8     hear the Judge?

 9                 MR. CRABB:    Yes, Your Honor.

10                 THE COURT:    All right.    Identify the rest of the

11     people.

12                 THE COURTROOM DEPUTY:      Will counsel for the

13     government please identify themselves for the record?

14                 MR. CRABB:    Good morning, Your Honor.       John Crabb and

15     J.P. Cooney for the United States.

16                 THE COURTROOM DEPUTY:      Will an attorney from the

17     defense please identify himself and his colleagues for the

18     record?

19                 MR. SMITH:    Yes, sir.    Your Honor, this is Grant

20     Smith.    In my office I have the defendant, Roger Stone.        Also

21     on the call for the defense is Bruce Rogow, Tara Campion,

22     Robert Buschel, and Seth Ginsberg.

23                 THE COURT:    All right.    And I just want to confirm

24     that Mr. Stone is there and he's listening and he can hear?

25                 THE DEFENDANT:     Yes, Your Honor, I can.      Thank you.
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 4 of 11        4


 1                 THE COURT:    All right.    Thank you.    And I recognize

 2     that was Mr. Stone speaking.

 3                 Mr. Haley, can you confirm that this call is on a

 4     speaker phone and that the courtroom is open to the public?

 5                 THE COURTROOM DEPUTY:      It is, Your Honor.

 6                 THE COURT:    All right.    This call is for scheduling

 7     purposes only.     I don't intend to discuss the merits of the

 8     motion or the sentencing at this time.         And I do appreciate

 9     everyone making themselves available on short notice to discuss

10     scheduling issues.

11                 I saw this morning that the defense has docketed an

12     amended version of the motion it filed the other day.           Does the

13     government have any objection to the docketing of the amended

14     motion?

15                 MR. CRABB:    No, Your Honor.

16                 THE COURT:    All right.    So that motion for leave to

17     file the amended version will be granted.

18                 The question I want to ask both sides is this:         The

19     federal rule pursuant to which this motion has been filed

20     permits the filing of motions not only prior to the resolution

21     of a case after verdict, but three years after a verdict or

22     judgment in a case.      And I've looked and I am unable to find

23     any law that would require that such a motion be resolved

24     before sentencing.      And it certainly seems inconsistent with

25     the notion that you could file such a motion more than three
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 5 of 11          5


 1     years -- up to three years after your judgment was entered at

 2     sentencing.

 3                 Is the government aware of any law that would require

 4     that we resolve this motion before the sentencing which is

 5     scheduled for Thursday?

 6                 MR. CRABB:    Your Honor, this is John Crabb.        No,

 7     we're not aware of anything that would require that.            And we

 8     believe it's appropriate to go forward with sentencing on

 9     Thursday.

10                 THE COURT:    All right.    Is the defense aware of any

11     law that would require a ruling of the motion before the

12     sentencing?

13                 MR. GINSBERG:    Your Honor, this is Seth Ginsberg.            We

14     are not aware of any law that would require it to be decided

15     before sentencing.      However, although the law does allow for a

16     motion to be filed for up to three years after a verdict, when

17     the evidence that supports a motion comes to your attention --

18     one's attention immediately and the motion is filed timely, it

19     is our view that it would be appropriate to decide the motion

20     before sentencing and before judgment is entered so that

21     whatever the result of the motion, it will be part of the

22     record and, therefore, available for appeal, if one should

23     follow.

24                 THE COURT:    I understand the concern about appeal.

25     And I want to say, first, that I haven't made a determination
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 6 of 11        6


 1     yet whether there's going to be a hearing, or if there is a

 2     hearing, what it would consist of.        I agree that under any

 3     circumstances this motion should be handled expeditiously, but

 4     I also don't think it should be handled in a rush fashion and I

 5     believe I'm likely to want to rule on it in writing, as I did

 6     on the previous motion.

 7                  Also, it is possible that there may be legal issues

 8     raised at the sentencing that could prompt additional motions.

 9     So, it may also make sense to proceed with the sentencing so

10     that rather than having piecemeal post-trial rulings in the

11     event that the defendant decides to challenge something that

12     happens at sentencing, everything can be addressed in one

13     order.

14                  Assuming I would be willing to extend the deadline

15     for the notice of appeal and defer any execution of the

16     sentence until after I had ruled on any post-trial motions,

17     including the pending motion, would the defense have an

18     objection to proceeding as scheduled on Thursday?

19                  MR. GINSBERG:   Respectfully, yes, Your Honor.     We

20     believe that this issue goes to the heart of this case and it's

21     such a fundamental issue that it should be resolved before any

22     further proceedings are had.       Had this issue not developed as

23     it is, it's possible that the entire proceeding would have been

24     different.    So we think that it's appropriate to address this

25     motion before proceeding to sentencing and we would object.
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 7 of 11     7


 1                 THE COURT:    Well, one thing I notice is that you did

 2     not file along with your motion any motion seeking to delay the

 3     sentence.    We wouldn't even be having this conversation if I

 4     hadn't brought it up.      And I'm not sure I understand what the

 5     prejudice to the defense would be, if I said you don't have to

 6     file your notice of appeal, the District Court can extend the

 7     time pursuant to the Federal Rules of Appellate Procedure until

 8     X days after I rule on this motion.

 9                 I, frankly, don't see how we would have the time, if

10     I decide to have a hearing -- and I'm not entirely sure it's

11     necessary, but I may wish to do it in an abundance of

12     caution -- how we would have time to do it before Thursday.

13                 But, I also think we've put the sentencing off once,

14     there's been a lot of work that's gone into the sentencing on

15     behalf of all of the parties, and it makes sense to proceed,

16     since there's no harm that would flow to the defendant.         If his

17     post-trial motion is granted, obviously the sentence would no

18     longer be an issue.      So --

19                 MR. GINSBERG:    Well, Your Honor raises --

20                 THE COURT:    Why didn't you move to delay it when you

21     filed the motion, if you thought it was necessary?

22                 MR. GINSBERG:    We were focused on the underlying

23     issue and we didn't consider that issue at the time, Your

24     Honor.   Nevertheless, as Your Honor pointed out, it's unclear

25     what the proceedings will be from this point forward, when the
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 8 of 11             8


 1     government files its opposition or whatever submission it's

 2     going to file in response to the motion, we may want an

 3     opportunity to reply based on what they have said.              And if the

 4     Court is going to have a hearing, well, certainly we think the

 5     hearing should happen before the sentencing.

 6                 We do appreciate the accommodation that the Court has

 7     offered in terms of extending the time to file a notice of

 8     appeal, and that would certainly be our second choice.

 9                 THE COURT:    And I could either delay the execution of

10     the sentence, if -- whatever the terms of it may be, or even

11     delay the entry of the judgment until after it's been resolved.

12     I think there's a lot of ways -- I can understand that if

13     there's any aspect of the sentence that the defendant believes

14     he shouldn't have to serve, that he doesn't want to start

15     serving it while this motion is pending.         So I'm willing to

16     make sure that there are no consequences that flow from the

17     announcement of what the sentence would be at the sentencing

18     hearing.

19                 But, it seems to me prudent to deal with it.            And

20     then there may be other issues that you want to raise or, as

21     you say, a reply to the opposition, which was filed today, and

22     I think that then we would have ample time to do whatever

23     anybody wanted to do.      And, you know, again, I just don't see

24     any case law that says I would have to proceed by resolving the

25     motion first.
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 9 of 11           9


 1                 MR. GINSBERG:    No, and we appreciate that, Your

 2     Honor.   And I'm not aware of enough case law that says the

 3     Court has to proceed with sentencing first.          It just seems like

 4     it would be the, sort of, natural course for things to proceed.

 5     And although sentencing was adjourned once, the sentence -- the

 6     verdict in this case came out at the end of November, we're

 7     only now in mid-February.       It's not an extremely long time

 8     since the verdict until sentencing and an additional couple of

 9     weeks would not, I don't think, prejudice anyone.

10                 THE COURT:    Does the government have a point of view?

11     I think that delaying this sentence would not be a prudent

12     thing to do under all the circumstances, unless I'm required to

13     do so.   Does the government have a point of view?

14                 MR. CRABB:    Your Honor, this is John Crabb for the

15     government.    We believe the sentencing should go forward and

16     that the Court has provided adequate protections for the

17     defendant's rights and we are strongly in favor of going

18     forward with the sentencing on Thursday.

19                 THE COURT:    All right.    I'm going to keep the

20     sentencing where it is.      I want to read the government's

21     opposition before I decide whether to have a hearing.           I only

22     had a chance to scan it briefly.        And if we have one, it will

23     be scheduled very promptly and I will rule promptly.            And I

24     will ensure that the execution of sentence and the deadline for

25     the filing of a notice of appeal will be deferred to ensure
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 10 of 11      10


 1      that the defendant has had the benefit of the ruling on the

 2      motion before filing any notice of appeal.

 3                   All right.    I have one other matter I want to take

 4      up.   There was an attorney who entered his appearance on the

 5      case today, Mr. Cooney.       And I want to ask, there was a lawyer

 6      by the name of John Cooney at a law firm where I practiced back

 7      in the '80s, and I would like to know if this is the same

 8      gentleman?

 9                   MR. COONEY:    Good morning, Your Honor.     This is J.P.

10      Cooney.   It is not and I am not related to that John Cooney.

11                   THE COURT:    Okay.   All right.   Thank you.

12                   All right.    Is there anything further that I need to

13      take up at this time on behalf of the government?

14                   MR. CRABB:    Your Honor, thank you.

15                   THE COURT:    Anything further on behalf of the

16      defendant?

17                   (No response.)

18                   THE COURT:    Okay.   All right, everyone, I'll see you

19      on Thursday morning.       And if I'm going to schedule a hearing,

20      you'll either see a notice or Mr. Haley will contact you about

21      that, as he ordinarily does.       Thank you, everyone.

22                   MR. GINSBERG:    We appreciate the opportunity to be

23      heard.

24                   MR. CRABB:    Thank you, Your Honor.

25                                     *   *   *
     Case 1:19-cr-00018-ABJ Document 315 Filed 02/18/20 Page 11 of 11   11


 1                   CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3          I, JANICE DICKMAN, do hereby certify that the above and

 4      foregoing constitutes a true and accurate transcript of my

 5      stenographic notes and is a full, true and complete transcript

 6      of the proceedings to the best of my ability.

 7                            Dated this 18th day of February 2020

 8

 9

10                                  ________________________________

11                                  Janice E. Dickman, CRR, CMR, CCR
                                    Official Court Reporter
12                                  Room 6523
                                    333 Constitution Avenue, N.W.
13                                  Washington, D.C. 20001

14

15

16

17

18

19

20

21

22

23

24

25
